USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOCH#:

DATE FILED: 2/21/26)

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DIMITRA DIMOPOULOU,
Plaintiff,
~against- 1:13-cv-07159 (ALC)
FIRST UNUM LIFE INSURANCE ORDER
COMPANY, —
Defendant.

 

 

ANDREW L. CARTER, JR., United States District Judge:
The Court is in receipt of the Plaintiff’s letter dated February 17, 2020. Accordingly,

Defendant is hereby ORDERED to respond on or before February 24, 2020.

SO ORDERED. | DA . y CQinp

Dated: February 21, 2020 .
New York, New York ~ ANDREW L. CARTER, JR.

United States District Judge

 

 

 
